                          United States District Court
                        Western District of North Carolina
                               Asheville Division

       John Douglas Bird Jr.,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:18-cv-00038-MR
                                      )             2:09-cr-00015-MR-DLH
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 13, 2019 Order.

                                               August 13, 2019
